DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (USPub 2015/0266497).

	With respect to claim 12, wherein the rising ramp and the falling ramp have an angle to one another which is less than 150 degrees (Fig 9).
	With respect to claim 14, wherein a spring element (41) is positioned and configured to preload the arresting element.
	With respect to claim 15, wherein the arresting element has a material projection (48) on which the spring element acts (Fig 9).
	With respect to claim 16, wherein the material projection is configured such that the spring element is in point contact and/or in linear contact with the arresting element (Fig 9).
	With respect to claim 17, wherein the arresting element has a first form-fitting means (51), and the engagement element has a second form-fitting means (57), wherein the first and second form-fitting means are positioned and configured to be brought into mutual engagement by a stroke movement of the arresting element.
	With respect to claim 18, wherein the arresting element is configured to be releasably connected to the engagement element in a force-fitting and form- fitting manner [0103].
	With respect to claim 19, wherein the cam has a first cam contour and a second cam contour which interacts with the first ramp region for securely decoupling the arresting element from the engagement element (Fig 9).
	With respect to claim 20, wherein the engagement element is connected to the actuating unit with the interposition of an energy absorption device [0111-0112].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/20/2021